Citation Nr: 0306455	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active military service from August 1980 to 
April 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
January 2002, from the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO). 


FINDING OF FACT

The veteran does not have post-traumatic stress disorder as a 
result of any incident during active military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in May 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

A careful review of service medical records shows that, at 
the time of the veteran's enlistment examination in June 
1980, he had normal neurological and psychiatric systems.  
Service medical records also show that the veteran had cut 
his left wrist with a rusty knife in the barracks in January 
1981.  Among papers gathered from the veteran's room was a 
suicide note.  Records also reflect that the veteran had made 
accusations about his roommate's having homosexual tendencies 
in the past week.  Diagnoses of the veteran at that time were 
those of unstable personality disorder with depressive 
features, suicide gesture, and left wrist laceration.

In February 1981, the veteran complained of right lower 
quadrant abdominal pain of unclear etiology.  Records also 
show a diagnosis of passive aggressive personality disorder, 
chronic, mild.  Also in February 1981, the veteran also 
reported symptoms of being unable to sleep, loss of appetite, 
weight loss, and recurrent suicidal impulse, and that he had 
lost 13 pounds in one month.  Findings of a passive 
aggressive personality disorder manifested by impulsiveness 
and poor judgment and passive obstructionism and brooding 
resentment of authority, as well as a suicidal gesture 
secondary to his passive aggressive adaptation were given.  
Service medical records dated in March 1981 show assessments 
of insomnia and depressive personality. 

At the time of the veteran's separation examination in April 
1981, normal neurological and psychiatric systems were found.  
The examiner noted a history of attempted suicide in January 
1981; and a history of frequent trouble sleeping for the past 
4 weeks, with sleeping medications ineffective.

Subsequent to service discharge, a VA neuropsychiatric 
examination conducted in October 1981, recommended that the 
appellant be hospitalized for observation and evaluation.  
Private medical records dated in November 1981, found a 
dysthymic disorder in remission.  Thereafter, the appellant 
was hospitalized in December 1981.  The only diagnosis 
rendered was histrionic personality.  

State medical records dated in October 1983, diagnoses of a 
depersonalization disorder, and a mixed personality disorder 
with borderline and passive-aggressive features.  Thereafter, 
in 1986, diagnoses of chronic schizophrenia, paranoid type, 
are reported.  Private medical records dated in 1987, 
indicate treatment for paranoid schizophrenia.  Chronic, 
undifferentiated schizophrenia is diagnosed in January 1991.

Private medical records dated from 1999 to 2000, report 
diagnoses chronic paranoid schizophrenia, with severe 
substance abuse disorder; major depressive disorder, with 
psychotic symptoms and alcohol and cocaine dependence; and 
rule out symptoms of post-traumatic stress disorder.  

A private medical statement from E. Hoeper, M.D., dated in 
October 2000, reported that the history given by the 
appellant reported that he had been treated for nerve 
problems since his separation from service.  The appellant 
reported that his "nerve" problems began when another 
airman in service made homosexual tendencies him.  The 
appellant gave a history of slitting his own wrist and being 
hospitalized.  He was later discharged from military service.  
The appellant reported that he had not trusted people since 
then, and that he used to have nightmares about the sexual 
harassment and scare tactics.  He slept approximately 2 hours 
nightly, with difficulty getting to sleep and with early 
awaking.  The veteran reportedly had two to three panic 
attacks weekly, and was hypervigilant.  He had very little 
socialization.

The appellant also reported that he heard noises in the house 
every day when nothing was there, and had very poor recent 
memory.  He became angry easily over nothing and was 
depressed at times.  Based on the history given by the 
appellant, the diagnoses were chronic post-traumatic stress 
disorder and major depression due to sexual and physical 
harassment while in the military.

Statements received from the veteran's family members in June 
and July 2001 indicate that the veteran had no psychiatric 
problems prior to military service, but that he has not been 
the same since he returned from military service.

A VA examination conducted in October 2001, indicated that 
the veteran's medical records were reviewed.  The examiner 
noted that the appellant reported that while in the service, 
another servicemember "wanted me to be his man."  He stated 
that while in the military in 1981, he tried to kill himself 
and was hospitalized.  He reported feeling depressed and 
withdrawn.  Upon examination, the veteran was alert, 
cooperative, and neatly dressed; he answered questions and 
volunteered information.  There were neither loose 
associations nor flight of ideas, nor bizarre motor movements 
nor tics.  The veteran's mood was tense and somewhat guarded; 
his affect was appropriate.  The veteran reported having 
hallucinations; he was suspicious, and had ideas of 
reference.  He reported having nightmares on a sporadic 
basis.  No homicidal or suicidal ideations were present.  His 
memory, both remote and recent, was good; his insight and 
judgment appeared adequate, as was his intellectual capacity.  
The diagnoses were atypical psychosis and alcohol dependence 
in partial remission; and a personality disorder, not 
otherwise specified.  The VA examiner commented that the 
veteran had a longstanding history of emotional lability, and 
that his very strong features of a personality disorder 
rendered him less capable of coping and increased the 
likelihood of his developing an Axis I diagnosis.

Another VA examination conducted in June 2002, also noted 
that the veteran's medical records were reviewed.  The 
diagnosis was atypical psychosis and alcohol dependence in 
partial remission.  It was the opinion of the VA examiner 
that the 

diagnosis of a personality disorder that 
was given to him in service was correct 
and continues and is present today.  In 
addition, he has subsequently had other 
symptoms which are best described at this 
time as being atypical psychosis and do 
not represent a continuation of his 
personality disorder.  These are two 
distinct conditions which mutually 
aggravate one another.
 
A statement dated in December 2002 from Dr. Hoeper, indicates 
that he had been treating the appellant for post-traumatic 
stress disorder and major depression since October 2002 
(sic).  

The appellant testified at a videoconference hearing before 
the Board in December 2002 that prior to military service, he 
had not had any problems and had never before attempted 
suicide.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).  Under the provisions of 38 C.F.R. § 
3.304(f), service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The United States 
Court of Appeals for Veterans Claims has held that special 
consideration must be given to claims for post-traumatic 
stress disorder based on personal trauma.  Patton v. West, 12 
Vet. App. 272, 278 (1999).  VA Manual 21-1, Part 3, Paragraph 
5.14c further states that, in cases of sexual assault, 
development of alternate sources for information is critical.  

In the instant case, the appellant was diagnosed with a 
personality disorder while in service.  Subsequent thereto, 
the veteran has been diagnosed with a personality disorder 
and schizophrenia, as well as atypical psychosis.  In 2000, 
Dr. Hoeper diagnosed post-traumatic stress disorder based on 
a history provided by the veteran of sexual and physical 
harassment while in the military.  Nevertheless, two 
subsequent VA examinations, did not diagnose post-traumatic 
stress disorder, but rather found atypical psychosis and a 
personality disorder.  The Board finds the VA examiners' 
conclusions more persuasive, as the appellant's medical 
records, as well as the examinations of the appellant, were 
the bases for these diagnosis.  These diagnoses are 
consistent with the medical history of the appellant.  The 
Board notes that Dr. Hoeper did not have the appellant's 
medical records to review, and therefore based his diagnosis 
on a history as provided by the appellant.  

Accordingly, the Board finds that service connection for 
post-traumatic stress disorder is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

